

117 S2338 IS: Preserving Political Speech Online Act
U.S. Senate
2021-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2338IN THE SENATE OF THE UNITED STATESJuly 14, 2021Mr. Daines introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo improve fairness in political speech, and for other purposes.1.Short titleThis Act may be cited as the Preserving Political Speech Online Act.2.Fairness in political advertising(a)In generalNot later than 120 days after the date of enactment of this section, the Commission shall initiate a rulemaking proceeding in accordance with section 553 of title 5, United States Code, to require any online platform or third party advertiser that displays, hosts, or otherwise allows the advertisement of a legally qualified candidate in an election for Federal office to abide by the following rules of fair access and equal opportunity:(1)Any online platform or third party advertiser who permits a legally qualified candidate in an election for Federal office to display or otherwise post an advertisement on such online platform or through such third party advertiser shall afford equal advertisement opportunities to any other legally qualified candidate for such office in such election.(2)Any online platform or third party advertiser shall charge comparable rates to each legally qualified candidate for any advertising service described in paragraph (1).(3)Any online platform or third party advertiser shall have no power of censorship over the content of any advertisement described in this subsection.(b)Transparency requirementAn online platform shall maintain, and make available online for public inspection in a machine readable format, a complete record of any purchase of an advertising service by a legally qualified candidate on such online platform within 24 hours of such purchase.(c)Enforcement by the Commission(1)Unfair or deceptive acts or practicesA violation of subsection (a) or (b) or a rule promulgated thereunder shall be treated as a violation of a rule defining an unfair or a deceptive act or practice under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).(2)Powers of the Commission(A)In generalThe Commission shall enforce this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this section.(B)Privileges and immunitiesAny person who violates subsection (a) or (b) or a rule promulgated thereunder shall be subject to the penalties and entitled to the privileges and immunities provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.).(C)Authority preservedNothing in this section shall be construed to limit the authority of the Federal Trade Commission under any other provision of law.(d)DefinitionsIn this section:(1)CommissionThe term Commission means the Federal Trade Commission.(2)ElectionThe term election has the meaning given that term in section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101).(3)Federal officeThe term Federal office has the meaning given that term in section 301 of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101).(4)Legally qualified candidateThe term legally qualified candidate has the meaning given that term for purposes of section 315 of the Communications Act of 1934 (47 U.S.C. 315).(5)Online platformThe term online platform means any public-facing website, web application, or digital application, including a social network, video streaming service, advertisement network, or search engine.(6)Third party advertiserThe term third party advertiser means any advertisement agency, company, or website developer that distributes or serves advertisements on an affiliated or unaffiliated online platform.3.Application of Federal Communications Commission equal opportunity requirements to additional licenseesPart I of title III of the Communications Act of 1934 (47 U.S.C. 301 et seq.) is amended by adding at the end the following:344.Application of equal opportunity principles to licensees that serve political advertising through other meansNot later than 180 days after the date of enactment of this section, the Commission shall initiate a rulemaking to apply the principles of equal opportunity under sections 312(a)(7) and 315 to any licensee that—(1)displays, hosts, or otherwise allows the advertisement of a legally qualified candidate for any public office; and(2)is not already subject to those principles under this Act or under a regulation promulgated by the Commission..4.Protection for Good Samaritan blocking and screening of offensive materialSection 230(c)(2) of the Communications Act of 1934 (47 U.S.C. 230(c)(2)) is amended—(1)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and adjusting the margins accordingly;(2)in clause (i), as so redesignated—(A)by striking filthy,; and(B)by striking harassing, or otherwise objectionable, whether or not such material is constitutionally protected and inserting harassing or threatening, or promoting illegal activity;(3)in clause (ii), as so redesignated, by striking paragraph (1) and inserting clause (i);(4)in the matter preceding clause (i), as so redesignated, by striking No provider or user and inserting the following:(A)In generalNo provider or user; and(5)by adding at the end the following:(B)Prohibition of bad faith blocking and screening(i)In generalFor purposes of subparagraph (A)(i), it shall not be considered good faith for a provider of an interactive computer service to block, censor, or screen material on the grounds of race, color, religion, sex, national origin, or political affiliation or speech.(ii)ExceptionClause (i) shall not apply to a provider of an interactive computer service that operates services dedicated to a specific set of issues, policies, beliefs, or viewpoints..